*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***




                                                         Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         03-JUN-2022
                                                         09:42 AM
                                                         Dkt. 19 OP




           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I

                                ---o0o---


                         STATE OF HAWAI‘I,
                  Respondent/Plaintiff-Appellant,

                                   vs.

                     DANIEL IRVING JAMES MANION,
                   Petitioner/Defendant-Appellee.


                           SCWC-XX-XXXXXXX

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DTA-19-00266)

                               JUNE 3, 2022

  RECKTENWALD, C.J., NAKAYAMA, McKENNA, AND EDDINS, JJ., WITH
EDDINS, J., CONCURRING SEPARATELY, WITH WHOM McKENNA, J., JOINS,
                   AND WILSON, J., DISSENTING

             OPINION OF THE COURT BY RECKTENWALD, C.J.

                          I.     INTRODUCTION

          When evidence is obtained against a criminal defendant

in contravention of constitutional protections, such as when

police subject a suspect to custodial interrogation without
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



first giving Miranda 1 warnings as required by article I, section

10 of the Hawai‘i Constitution, that evidence must be suppressed.

Evidence obtained after the illegality, acquired because of

officers’ exploitation of that illegality, must likewise be

suppressed, as such evidence is fruit of the poisonous tree.

            Here, defendant Daniel Irving James Manion was subject

to custodial interrogation during a roadside investigation for

operating a vehicle under the influence of an intoxicant

(OVUII).    But the evidence gathered after that illegality –

specifically, his performance on the standardized field sobriety

test (SFST) – was neither testimonial, 2 nor the fruit of the

poisonous tree.     The police did not exploit the illegal

interrogation because the interrogation did not lead to the

discovery of the SFST evidence; the investigation had already

been directed to the SFST before any illegality.

            Manion’s performance on the SFST was accordingly

admissible despite the absence of Miranda warnings preceding the

test.




      1     Miranda v. Arizona, 384 U.S. 436 (1966).

      2     We decline to revisit our holding in State v. Uchima, 147 Hawai‘i
64, 85, 464 P.3d 852, 873 (2020), that a person’s performance on the SFST is
not testimonial.


                                      2
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



                              II.    BACKGROUND

A.     District Court Proceedings

            Manion was arrested in Hawai‘i Kai in the early hours

of January 4, 2019, after a resident of the neighborhood heard a

car crash into a parked vehicle and called the Honolulu Police

Department (HPD).     The police arrived to find Manion in the

driver’s seat of a damaged car, from which a fluid trail led to

the damaged parked vehicle.         After initial inquiry into whether

Manion was hurt, the officer came to suspect he had been driving

while intoxicated, administered the SFST on Manion, and arrested

him.

            Manion was charged with OVUII in violation of Hawai‘i

Revised Statutes (HRS) § 291E-61(a)(1) (2020) 3 in the District

Court of the First Circuit. 4       Manion moved to suppress any

statements he made during the encounter with police that led to

his arrest for lack of Miranda warnings.          The district court

held a hearing on the motion in which three HPD officers

involved in the investigation, along with the Hawai‘i Kai

       3    HRS § 291E-61(a)(1) provides:

           (a) A person commits the offense of operating a vehicle
           under the influence of an intoxicant if the person operates
           or assumes actual physical control of a vehicle:
               (1) While under the influence of alcohol in an amount
                   sufficient to impair the person’s normal mental
                   faculties or ability to care for the person and
                   guard against casualty[.]

       4    The Honorable Summer M. M. Kupau-Odo presided.


                                       3
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



resident who heard the crash, testified as to the following

facts (as found by the district court in its written order):

                1.    On January 4, 2019, at approximately 4:40 a.m.,
          while patrolling the Hawai‘i Kai area, [HPD] Officer Corey
          Morgan (“Officer Morgan”) responded to a report of a motor
          vehicle collision at Kealahou Street and K[ī]p[ū]kai Place.
          While other officers went to locate the vehicle that
          reportedly had been struck, Officer Morgan went to locate
          the “unit 1” vehicle that reportedly caused the crash,
          which the caller said might be on K[ī]p[ū]kai Place.

                2. On K[ī]p[ū]kai Place, Officer Morgan found a white
          Hyundai with extensive and severe front-end damage.
          Defendant was the lone occupant of the Hyundai and was
          seated in the driver’s seat. Officer Morgan observed a
          fluid trail from Defendant’s Hyundai leading to the parked
          vehicle that was struck on Kealahou Street less than two
          blocks away.

                3. Officer Morgan approached Defendant and asked if
          he was okay, if he was injured, if he needed an ambulance,
          and where was he coming from. This initial exchange was
          brief – lasting a few seconds - as Officer Morgan tried to
          determine if Defendant needed medical attention. Defendant
          responded that he was okay. He also explained that after a
          “rough day,” he had gone to [Sandy Beach, also known as
          Sandy’s,] and drank a “40” and was heading home. Defendant
          further explained that he was texting and that is what
          caused the accident, not his prior drinking.

                4. During this brief encounter, Officer Morgan
          observed Defendant to have red and watery eyes and a strong
          odor of an alcoholic beverage coming from his breath.

                5. Believing, upon observing the indicia of alcohol,
          that he had probable cause to arrest Defendant for [OVUII],
          Officer Morgan asked Defendant if he would be willing to
          participate in a [SFST]. Defendant agreed and stepped
          outside of his vehicle. Defendant was not free to leave.

                6. Officer Morgan would not have administered the
          SFST without first asking Defendant if he agreed to
          participate in the SFST and receiving Defendant’s “yes”
          answer.

                7. Prior to administering the SFST, Officer Morgan
          asked Defendant questions referred to as the Medical Rule
          Out (“MRO”) questions, including whether Defendant was
          taking any medications or whether he was under the care of
          a doctor or dentist. Officer Morgan asked the questions to
          rule out causes, other than alcohol, that could affect
          Defendant’s performance on the SFST. Defendant answered
          “no” to the MRO questions.

                                    4
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



                8. Officer Morgan would not have administered the
          SFST without first asking the MRO questions.

                9. The SFST consists of three tests that are
          administered in a particular order - Horizontal Gaze
          Nystagmus (“HGN”) first, Walk and Turn (“W&T”) second, and
          One Leg Stand (“OLS”) third.

                10. Prior to beginning the tests, Officer Morgan told
          Defendant he would be judged on how well he follows the
          instructions for each of the three tests. Before
          administering each of the three tests, Officer Morgan
          instructed Defendant on how to perform the test. Each time
          after instructing Defendant, Officer Morgan asked Defendant
          if he understood the instructions and whether he had any
          questions. For each of the three tests, Defendant
          indicated he understood the instructions and he had no
          questions.

                11. Officer Morgan would not have administered each
          of the three tests if he had not received Defendant’s
          responses that he understood the instructions for the tests
          and had no questions.

                12. After Officer Morgan obtained Defendant’s
          agreement to participate in the SFST, Defendant’s responses
          to the MRO questions, and Defendant’s affirmative responses
          that he understood the instructions for each of the three
          tests, Officer Morgan had Defendant perform the HGN, W&T,
          and OLS.

                13. Following the SFST, HPD Officer Landon Miyamura
          (“Officer Miyamura”) offered Defendant the Preliminary
          Alcohol Screening and then arrested Defendant for OVUII.

                14. At the main station, Officer Miyamura
          administered the intoxilyzer test to Defendant. Upon
          completion of the test, Officer Miyamura showed Defendant
          the print-out from the intoxilyzer, pointed out Defendant’s
          breath-test result, and stated, “This is your result.”
          Defendant responded: “That’s impossible, I only had one
          ‘40’ and two fireball shots in three hours.”

                15. At no point in time did either officer tell
          Defendant he had the right to remain silent and anything he
          said could be used against him. Defendant was never
          advised of any of his Miranda rights.

          The district court granted the motion to suppress,

concluding that Manion was subjected to custodial interrogation

without Miranda warnings.     The court first determined that


                                    5
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



Manion was not in custody during the initial exchange with

Officer Morgan, and accordingly, Manion’s statements “admitting

to drinking a ‘40’ at Sandy’s and then explaining that his

texting, as opposed to drinking, caused the accident” were

admissible.     However, the district court concluded Manion was in

custody after that initial exchange, and that he was subjected

to custodial interrogation when Officer Morgan (1) asked Manion

if he would be willing to participate in the SFST, (2) asked him

the medical rule-out questions, and (3) asked him whether he

understood the SFST instructions or had any questions about the

tests.     As a result, the district court concluded that Manion’s

“performance on the SFST is inadmissible fruit of the poisonous

tree.” 5

B.    Intermediate Court of Appeals (ICA) Proceedings

             The State appealed, and the ICA affirmed in part and

vacated in part in a memorandum opinion.          As relevant here, the

ICA concluded that Manion was in custody based on the State’s

concession at the motion to suppress hearing.           Namely, “that

Officer Morgan had probable cause to arrest Manion for OVUII

after their initial exchange and before Officer Morgan asked

      5     The district court also suppressed Manion’s statements after the
breath test (“That’s impossible, I only had one ‘40’ and two fireball shots
in three hours”) as the product of a separate violation (showing Manion the
intoxilyzer results after his arrest without Miranda warnings). The ICA
affirmed this conclusion, which is not at issue here.



                                      6
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



Manion if he would participate in the SFST.” 6         The ICA next

determined that “the defendant’s performance on the [S]FST did

not constitute an interrogation requiring Miranda warnings”

pursuant to our decision in Uchima, 147 Hawai‘i at 84-85, 464

P.3d at 872-73, in which we held that the SFST was

nontestimonial.     Likewise, the ICA relied on Uchima to hold that

“[a]sking Manion whether he was willing to participate in the

SFST, whether he understood the instructions to the SFST, and

whether he had any questions did not implicate his right to

self-incrimination and did not constitute interrogation[.]”

            However, the ICA followed its published opinion in

State v. Sagapolutele-Silva, 147 Hawai‘i 92, 101-03, 464 P.3d

880, 889-91 (App. 2020), and held that the medical rule-out

questions were interrogation.        The ICA did not address the

argument that the SFST was the fruit of the medical rule-out

questions.

C.    Supreme Court Proceedings

            Both the State and Manion filed applications for writ

of certiorari seeking review of the ICA’s memorandum opinion.




      6     The State’s application for writ of certiorari (which we rejected
in any event) did not contest the custody holding and indeed explicitly
conceded it. For purposes of this opinion, therefore, Manion was in custody
at all relevant times.



                                      7
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



We rejected the State’s application and accepted Manion’s. 7

Manion asks this court to consider whether the ICA erred by

“failing to suppress all evidence and statements obtained after

the Medical Rule-Out [] questions as the ‘fruit of the poisonous

tree[.]’”    He also urges us to revisit our recent holding in

Uchima, 147 Hawai‘i at 84-85, 464 P.3d at 872-73, that “the SFST

does not seek ‘communications’ or ‘testimony,’” arguing that

Uchima’s reliance on State v. Wyatt, 67 Haw. 293, 687 P.2d 544

(1984), was misplaced because the SFST has changed since Wyatt

was decided.

                         III. STANDARD OF REVIEW

            “We review questions of constitutional law under the
            ‘right/wrong’ standard.” State v. Jenkins, 93 Hawai‘i 87,
            100, 997 P.2d 13, 26 (2000) (citing State v. Toyomura, 80
            Hawai‘i 8, 15, 904 P.2d 893, 900 (1995)). Accordingly, “we
            review the circuit court’s ruling on a motion to suppress
            de novo to determine whether the ruling was ‘right’ or
            ‘wrong.’” State v. Kauhi, 86 Hawai‘i 195, 197, 948 P.2d
            1036, 1038 (1997) (citing State v. Navas, 81 Hawai‘i 113,
            123, 913 P.2d 39, 49 (1996)).

State v. Lee, 149 Hawai‘i 45, 49, 481 P.3d 52, 56 (2021)

(brackets omitted).




      7     Because we rejected the State’s application for writ of
certiorari, which challenged the holding that the medical rule-out questions
were interrogation, the question of whether there was an “illegality” at all
is not before us. Nevertheless, the holding that the medical rule-out
questions were interrogation was correct, as we explained in State v.
Skapinok, SCWC-XX-XXXXXXX (Haw. 2022).


                                      8
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



                              IV. DISCUSSION

            The exclusionary rule is “a judicially created remedy

designed to safeguard against future violations of

[constitutional] rights.”       Arizona v. Evans, 514 U.S. 1, 10

(1995).   “The Hawai‘i exclusionary rule serves the dual purposes

‘of deterring governmental officials from circumventing the

protections afforded by the Hawai‘i Constitution’ and of

‘protecting the privacy rights of our citizens.’”            Lee, 149

Hawai‘i at 49, 481 P.3d at 56 (brackets omitted) (quoting State

v. Lopez, 78 Hawai‘i 433, 446, 896 P.2d 889, 902 (1995)).

Accordingly, when evidence is obtained “as a result of the

exploitation of a previous illegal act of the police,” it, too,

must be suppressed as “the fruit of the poisonous tree,” in

order to ensure adequate deterrence of police actions that

violate the constitution.       Id.

A.    The SFST Was Not the Fruit of the Illegality

            We first address whether the evidence obtained after

the illegality – here, asking the medical rule-out questions

while Manion was in custody without Miranda warnings, which

contravened article I, section 10 of the Hawai‘i Constitution 8 –

was tainted by the Miranda violation and therefore must be Alth

      8     “No person shall . . . be compelled in any criminal case to be a
witness against oneself.” Haw. Const. art. I, § 10.



                                      9
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



of the poisonous tree. 9     In particular, Manion argues that

“Manion’s responses during the SFST and performance of the SFST”

(to which we will refer collectively as “the SFST”) must be

suppressed.    We disagree.

                  “[T]he ‘fruit of the poisonous tree’ doctrine
            ‘prohibits the use of evidence at trial which comes to
            light as a result of the exploitation of a previous illegal
            act of the police.’” State v. Fukusaku, 85 Hawaiʻi 462,
            475, 946 P.2d 32, 45 (1997) (quoting State v. Medeiros, 4
            Haw. App. 248, 251 n.4, 665 P.2d 181, 184 n.4 (1983)).
            “Under the fruit of the poisonous tree doctrine,
            [a]dmissibility is determined by ascertaining whether the
            evidence objected to as being ‘fruit’ was discovered or
            became known by the exploitation of the prior illegality or
            by other means sufficiently distinguished as to purge the
            later evidence of the initial taint.” State v. Poaipuni,
            98 Hawaiʻi 387, 392–93, 49 P.3d 353, 358–59 (2002)
            (alteration in original) (quoting Fukusaku, 85 Hawaiʻi at
            475, 946 P.2d at 45).

            . . . .

                  “In other words, the ultimate question that the fruit
            of the poisonous tree doctrine poses is as follows:
            Disregarding the prior illegality, would the police
            nevertheless have discovered the evidence?” Id. at 393, 49
            P.3d at 359. . . .

                   Accordingly, the State’s burden is to demonstrate
            that [the purported fruit] is not a benefit gained or an
            advantage derived by the police from the prior illegality
            or that the subsequent statement has become sufficiently
            attenuated from the initial illegality so as to purge the
            taint.

State v. Trinque, 140 Hawaiʻi 269, 281, 400 P.3d 470, 482 (2017).




      9     We note that Manion squarely raised the fruits doctrine in his
answering brief to the ICA, but the ICA’s memorandum opinion did not address
it. We ultimately agree with the result the ICA reached. But because fruit
of the poisonous tree, if applicable, would require suppression of evidence
acquired after the Miranda violation irrespective of whether that evidence
was the product of interrogation, the ICA erred by failing to evaluate
whether the fruits doctrine applied.


                                     10
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



          Here, the SFST was not an “exploitation of the

previous illegality,” Poaipuni, 98 Hawai‘i at 392, 49 P.3d at

358, or a “benefit gained or an advantage derived” from the

Miranda violation.   Trinque, 140 Hawai‘i at 281, 400 P.3d at 482.

That the State cannot exploit or derive an advantage from a

constitutional violation reflects the principle that adequately

deterring police misconduct, a key purpose of the exclusionary

rule, requires ensuring that police cannot profit from a

constitutional violation by gaining an undue investigative edge

that they would not have otherwise had.     Elkins v. United

States, 364 U.S. 206, 217 (1960) (“The [exclusionary] rule is

calculated . . . to deter – to compel respect for the

constitutional guaranty in the only effectively available way –

by removing the incentive to disregard it.”).      But subsequently

obtained evidence may not be an exploitation of the illegality

if it “did not lead the officers to search for th[e allegedly

tainted] evidence nor direct any investigation into its

discovery.”   Lee, 149 Hawaiʻi at 50, 481 P.3d at 57.     In Lee, for

instance, the defendant had locked himself in his bedroom, and

his family, fearful of a suicide attempt, called the police.

Id. at 48, 481 P.3d at 55.    The police opened his bedroom door,

which we assumed to be a constitutional violation, and the

defendant assaulted the police officers.      Id. at 48-49, 481 P.3d


                                  11
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



at 55-56.    We held that evidence obtained after the illegal

entry was not the fruit of the poisonous tree because the police

did not “exploit that illegal entry to procure the relevant

evidence – their observations of Lee’s actions.”      Id. at 50, 481

P.3d at 57.    Although the police would not have gathered that

evidence but for the constitutional violation (they could not

have observed the defendant without opening the door), they were

neither led “to search for” nor “direct[ed]” to discover that

evidence because of the constitutional violation.        Id.

            Although they immediately preceded the SFST in time,

the medical rule-out questions did not give the officers

information that “le[d] [them] to search for” evidence of

intoxication, nor did the medical rule-out questions pique their

suspicions such that their investigation was “direct[ed]”

towards discovering evidence of intoxication.      Id.    Rather, the

police decided to administer the SFST before committing the

Miranda violation – the district court’s findings of fact

reflect that Officer Morgan asked Manion to participate in the

SFST, and Manion agreed, prior to any interrogation (the medical

rule-out questions).    The officers did not exploit the

illegality by continuing to gather evidence that they had

already set out to gather.




                                  12
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



          Manion argues that the medical rule-out questions were

“a necessary predicate to the administration of the SFST.

Indeed, the validity of the conclusion that a subject’s

performance on the SFST indicated intoxication was contingent

upon negative answers to the MRO questions.”      This argument is

unpersuasive.   Although the district court found as a factual

matter that “Officer Morgan would not have administered the SFST

without first asking the MRO questions,” Officer Morgan’s

investigation was already “direct[ed]” to the SFST before the

medical rule-out questions, as he obtained Manion’s consent to

administer the SFST before the interrogation.      Lee, 149 Hawaiʻi

at 50, 481 P.3d at 57.    In Lee, the police would not have

observed the defendant without first opening the door, which we

assumed was a constitutional violation.     Id.   Here, as in Lee,

that Officer Morgan would not have continued with the SFST

absent asking the medical rule-out questions does not render the

SFST an “exploitation of the prior illegality.”      Poaipuni, 98

Hawai‘i at 392, 49 P.3d at 358.    The medical rule-out questions

did not point the officers toward the evidence they would

discover from the SFST, even if certain answers to those

questions (or failing to ask them at all) may have impacted

whether they could administer the test as a practical matter.

And though the answers to the questions provided information


                                  13
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



germane to the SFST (which is, indeed, why they constitute

interrogation, see State v. Skapinok, SCWC-XX-XXXXXXX, at *36

(Haw. 2022)), that the illegally-obtained evidence is relevant

to interpreting subsequently-obtained evidence does not mean

that discovery of the latter “exploit[s]” the former.             Poaipuni,

98 Hawai‘i at 392, 49 P.3d at 358.

            Accordingly, the SFST was not fruit of the poisonous

tree.

B.    A Suspect’s Performance on the SFST Is Not Testimonial

            “The privilege against self-incrimination is a bar

against compelling communications or testimony.”            Uchima, 147

Hawai‘i at 84, 464 P.3d at 872 (brackets and quotation marks

omitted) (quoting Wyatt, 67 Haw. at 303, 687 at 551).

Accordingly, if performance on the SFST is testimonial, it, like

the answers to the medical rule-out questions, would constitute

statements adduced in violation of Miranda. 10         But as we settled

in Wyatt and recently reaffirmed in Uchima, performance on the

SFST is not testimonial.

            “[I]n order to be testimonial, an accused’s

communication must itself, explicitly or implicitly, relate a


      10    In this way, the theory that the SFST is testimonial would
independently require suppression of that evidence as a new Miranda
violation, separate and apart from the (ultimately unsuccessful) argument
that the SFST is the fruit of an earlier Miranda violation.



                                     14
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



factual assertion or disclose information.”           Pennsylvania v.

Muniz, 496 U.S. 582, 594 (1990) (citation omitted).            We first

considered whether a field sobriety test was testimonial in

Wyatt, wherein the defendant was asked to perform a three-

component battery of tests similar – though not identical – to

the SFST at issue in this case. 11        We explained that “the

privilege against self-incrimination is not necessarily

implicated whenever a person suspected of criminal activity is

compelled in some way to cooperate in developing evidence which

may be used against him.”       Wyatt, 67 Haw. at 302, 687 P.2d at

551.    We relied on Schmerber v. California, 384 U.S. 757, 763-64

(1966), in which the United States Supreme Court held that a

blood draw was nontestimonial because it was “real or physical

       11   Specifically, the defendant participated in the following:

            (a) The arch back test which requires the driver to stand
            with her back arched and her eyes closed; (b) the heel walk
            test where the officer requests the driver to take six
            steps down, turn to the right, and take seven steps back.
            Each step requires contact between the heel of one foot and
            the toe of the other foot; and (c) the leg lift test where
            the driver places her hands behind her head, interlocking
            her fingers, lifts one leg fifteen inches off the ground
            and holds it straight ahead of her for fifteen seconds.

Wyatt, 67 Haw. at 301 n.8, 687 P.2d at 550 n.8.

            Components (b) and (c) of the above appear virtually identical to
the walk-and-turn and one-leg-stand tests respectively. Only component (a)
differs from the SFST at issue in this case; Manion was given the HGN test
instead of the arch back test. Manion argues that this difference warrants
revisiting Wyatt and its progeny. However, he fails to explain why this
difference would be meaningful. In any event, the test at issue in Uchima
was identical to the one given in the instant case. 147 Hawai‘i at 70, 464
P.3d at 858. Uchima, therefore, belies Manion’s argument that we should
revisit these cases because the SFST has changed.


                                     15
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



evidence,” to hold that the field sobriety test merely sought

“an exhibition of ‘physical characteristics of coordination,’”

and the defendant’s participation in the test therefore did not

violate the privilege against self-incrimination.            Wyatt, 67

Haw. at 302-03, 687 P.2d at 551 (quoting State v. Arsenault, 336

A.2d 244, 247 (1975)).

            We reaffirmed this holding in Uchima:

            [The defendant’s] performance on the [S]FST does not
            constitute incriminating statements. . . . In Wyatt, this
            court held that when conducting an [S]FST the State does
            not seek “communications” or “testimony,” but rather, “an
            exhibition of ‘physical characteristics of coordination.’”
            . . . Here, [the officer administering the SFST] did not
            seek “communications” or “testimony” from [the defendant].
            Rather, in conducting the [S]FST, the officer sought “an
            exhibition of ‘physical characteristics of coordination.’”
            “Consequently, the field sobriety test was not rendered
            infirm by the constitutionally guaranteed privilege against
            compulsory self-incrimination.”

Uchima, 147 Hawai‘i at 84–85, 464 P.3d at 872–73 (citations

omitted).

            Uchima was correctly decided, and Manion offers no

compelling reason to revisit it.          Manion argues that SFST

performance is “communication” or “testimony” because it “tests

mental capability instead of just purely physical coordination.”

But this is not what it means to be “testimonial.”            Purely

physical evidence can provide incriminating information about a

person’s mental faculties yet nonetheless be nontestimonial.

Muniz, 496 U.S. at 593 (“[T]hat the ‘fact’ to be inferred might

be said to concern the physical status of [the defendant’s]

                                     16
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



brain merely describes the way in which the inference is

incriminating.     The correct question for . . . purposes [of

determining whether there has been a Miranda violation] is

whether the incriminating inference of mental confusion is drawn

from a testimonial act or from physical evidence.”).

            Slurred speech is an apt example.         In Pennsylvania v.

Muniz, the United States Supreme Court considered whether asking

a suspect accused of driving while intoxicated the date of his

sixth birthday was testimonial.        496 U.S. at 590–93.      The Court

distinguished between the content of the answer – which revealed

that the defendant was unable to remember the date of his sixth

birthday – and the way in which the answer was given.             Id.     The

former was testimonial because it “convey[ed] information or

assert[ed] facts.” 12    Id. at 597 (quoting Doe v. United States,

487 U.S. 201, 213 (1988)).       But the act of slurring the response

was not:

                  We agree with the [prosecution’s] contention that
            [the defendant’s] answers are not rendered inadmissible by
            Miranda merely because the slurred nature of his speech was
            incriminating. The physical inability to articulate words
            in a clear manner due to “the lack of muscular coordination
            of his tongue and mouth,” . . . is not itself a testimonial
            component of [the defendant’s] responses . . . .




      12    Muniz recognized that “‘[t]he vast majority of verbal statements
thus will be testimonial’ because ‘[t]here are very few instances in which a
verbal statement, either oral or written, will not convey information or
assert facts.’” 496 U.S. at 597 (brackets in original) (quoting Doe, 487
U.S. at 213).


                                     17
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



                [A]ny slurring of speech and other evidence of lack
          of muscular coordination revealed by [the defendant’s]
          responses to [the officer’s] direct questions constitute
          nontestimonial components of those responses. Requiring a
          suspect to reveal the physical manner in which he
          articulates words, like requiring him to reveal the
          physical properties of the sound produced by his voice,
          . . . does not, without more, compel him to provide a
          “testimonial” response for purposes of the privilege.

Muniz, 496 U.S. at 590–92 (citations omitted).

          The SFST, like the slurring of words, is

nontestimonial in that it constitutes “an exhibition of physical

characteristics of coordination.”       Uchima, 147 Hawai‘i at 84, 464

P.3d at 872 (quotation marks and citation omitted).         We

therefore see no reason to revisit our recent holding in Uchima,

with which we continue to agree.

                           V.    CONCLUSION

          For the foregoing reasons, the ICA’s December 16, 2020

judgment on appeal is affirmed.

Brian R. Vincent                        /s/ Mark E. Recktenwald
for respondent
                                        /s/ Paula A. Nakayama
Alen M. Kaneshiro
for petitioner                          /s/ Sabrina S. McKenna

                                        /s/ Todd W. Eddins




                                   18